Philips, C.
This is an action begun against the defendant, a railroad corporation, in a justice’s court in Osage county, for the recovery of damages for injury done to plaintiff’s cow. Service of summons was made on a local station agent of defendant in said county. There was judgment in the justice’s court for plaintiff". The defendant took an appeal to the circuit court, but after the expiration of the ten days next following the rendition of the judgment. In the circuit' court this appeal was, on motion of plaintiff, dismissed because the same was not taken within the time prescribed by statute. From this action of the court defendant prosecutes this appeal.
The only question presented on this record for determination is, whether the defendant had twenty days within wdiich to perfect his appeal from the justice’s court, for it is conceded the appeal was not taken within ten days. If the defendant can be regarded as a non-resident of Osage county for the purpose of this action it would, under the statute, be entitled to twenty days to make its appeal. It is likewise, conceded that this identical question has been decided adversely to the construction contended for by defendant in Slavens v. Railroad Co., 51 Mo. 308. We are asked to review that decision. We can discover no sufficient grounds for departing from the construction given therein to the statute. It is manifestly in accord with the-language of the statute, and, we think, is expressive of the legislative intent. This case was followed in Harding v. C. & A. R. R. Co., 80 Mo. 659.
The argument made by appellant against this law is one, ab inconuenienti, and could well be addressed-to the legislative branch of the State government. Our functions should stop with construing and applying the law as we find it, if it be not void.
*67The judgment of the circuit court is affirmed.
All concur except Norton and Sherwood, JJ., absent.